FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  October 29, 2013
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 RONALD JENNINGS FOGLE,

               Plaintiff - Appellant,                     No. 13-1372
          v.                                              D. Colorado
 ARCHER THOMAS ELLIOTT, JR.,                   (D.C. No. 1:13-CV-01766-LTB)

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



      After examining Ronald Fogle’s appellate filings and the appellate record,

this panel has determined unanimously that oral argument would not materially

assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir.

R. 34.1(G). The case is therefore ordered submitted without oral argument.

      Fogle filed the instant action in federal district court against Tom Elliott,

his attorney in a previous civil case, alleging he suffered losses by virtue of

Elliott’s malpractice. He labeled his action a “claim for reimbursement,” and


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
recognized a proper civil complaint would be barred by the applicable statute of

limitations. 1 After affording Fogle several opportunities to cure deficiencies in

his filing, the district court dismissed the action for lack of subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3). The district court further certified that

any appeal would not be taken in good faith and, thereby, denied Fogle in forma

pauperis status for purposes of appeal. See 28 U.S.C. § 1915(a)(3).

      After Fogle filed a notice of appeal, this court ordered him to file an ifp

application. When he filed his application on September 23, 2013, his prison

trust account revealed a balance exceeding $1500. Accordingly, this court

entered an assessment order pursuant to the terms of 28 U.S.C. § 1915(b).

Having now reviewed the entire record, it is clear the district court’s disposition

of Fogle’s action is irrefutably correct. Fogle’s arguments to the contrary are

frivolous. Accordingly, this court dismisses the appeal pursuant to the terms of

28 U.S.C. § 1915(e)(2). Our dismissal counts as a strike for purposes of 28

U.S.C. § 1915(g). Furthermore, given the large balance in Fogle’s prison trust




      1
        Although Elliott was the only party defendant identified in Fogle’s action,
his “claim for reimbursement” focused on an unidentified “Federal Board of
Trustees” that Fogle asserted could aid him in obtaining more than $3,000,000
from Elliott. As noted by the district court, the Colorado Rules of Civil
Procedure do establish a fund to recompense Colorado state victims of attorney
misconduct. Those rules do not, however, establish subject matter jurisdiction
over a claim against the fund in federal court.

                                          -2-
account, his motion to proceed in forma pauperis is denied, and he is hereby

ordered to immediately remit the full balance of the appellate filing fee.

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




                                        -3-